Citation Nr: 0006595
Decision Date: 03/10/00	Archive Date: 09/08/00

DOCKET NO. 96-47 064               DATE MAR 10, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUES

1. Entitlement to service connection for a left knee disability,
including as secondary to a service-connected right knee
disability.

2. Entitlement to service connection for a low back disability,
including as secondary to a service-connected right knee
disability.

3. Entitlement to an increased rating for a right knee disability,
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The veteran served on active duty from August 1986 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from July 1996 and September 1996 rating decisions of the
Department of Veterans Affairs (VA) regional office (RO) in
Columbia, South Carolina. In the July 1996 rating decision, the RO
denied the veteran's claim for a back disability as secondary to
his service-connected right knee disability and denied a rating in
excess of 10 percent for his service-connected right knee
disability. In September 1996, the RO denied the veteran's claim
for a left knee disability as secondary to his service-connected
right knee disability. This matter was previously before the Board
in March 1999 at which time it was remanded to the RO for
additional development.

FINDINGS OF FACT

1. A left knee disability is not attributable to service or to the
veteran's service- connected right knee disability.

2. Chronic low back strain is attributable to the veteran's
service-connected right knee disability.

3. The veteran's right knee disability is productive of arthritis,
limitation of motion and pain.

2 -

CONCLUSIONS OF LAW

1. The veteran's left knee disability was not due to disease or
injury incurred in or aggravated by active military service, nor
was it proximately due to or the result of his service-connected
right knee disability. 38 U.S.C.A. 1110, 1131 (West 1991); 38
C.F.R. 3.303, 3.310(a) (1999).

2. Chronic low back strain is proximately due to or the result of
the veteran's service-connected right knee disability. 38 U.S.C.A.
5107; 38 C.F.R. 3.310(a) (1999).

3. The criteria for a greater than 10 percent evaluation for the
veteran's service- connected right knee disability have not been
met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.71a, Diagnostic
Codes 5003, 5010, 5256-5261 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records are devoid of any complaints
or treatment in regard to the left knee. They include a November
1989 treatment record showing that the veteran had reported to sick
call with complaints of having fallen aboard a ship two days
earlier and of having edema and pain of the right patella. He was
assessed at that time as having a contusion of the right patella
and rule out fracture.

A right knee X-ray taken in November 1989 was within normal limits.

Another November 1989 service medical record notes that the veteran
hit his right knee on the mess deck two days earlier and had
swelling, redness and tenderness on the medial aspect of the knee.
An impression was given of traumatic prepatellar bursitis.

3 -

According to a follow-up visit record in November 1989, the veteran
had very limited range of motion of the right knee and complained
of not being able to stand or walk for a long time. He was assessed
as having traumatic bursitis.

An evaluation of the veteran's lower extremities at his separation
examination in June 1990 did not reveal any complaints or findings
in regard to the knees.

On file is a May 1993 private orthopedic evaluation report showing
that the veteran injured his left knee at work at a retail store in
May 1993 when, while using a pallet jack to move some lawnmowers,
he twisted the knee. The veteran said that he had had persistent
pain since that time and denied having any prior problems. X-ray
films of the left knee were normal The veteran was given an
impression of probable tom medial meniscus, left knee.
Videoarthroscopy of the left knee and partial intraarticular left
medical meniscectomy were performed at that time.

In June 1993 a left knee arthroscopy was performed due to
persistent left knee pain. This was followed by eight weeks of
physical therapy.

Private medical records show that the veteran reinjured his left
knee in August 1993 by twisting it. He was given a brace and
returned to light duty. An August 1993 office note contains a
physician's statement that he was not sure whether the veteran re-
tore his meniscus with the new injury or whether he was just having
a stale reaction from surgery.

In September 1993 the veteran underwent left knee arthroscopy
resection minimal re-tear of medial meniscal rim. This procedure
was followed by physical therapy.

In November 1993 the veteran filed a claim of service connection
for bursitis of the right knee and for a left knee disability.

In a December 1993 statement the veteran said that while
"messcraking" on board the U.S.S. Patterson in service, he fell
upon both knees even though it appeared from the medical records
that he only fell on his right knee. He said that he was

- 4 -

claiming service connection because he injured both knees in the
fall. He also said that he sustained work-related civilian injuries
to his left knee in May 1993 and August 1993.

In March 1994 the veteran submitted a list of important dates of
medical treatment showing initial treatment for the left knee in
May 1993. The veteran said that the list did not include all dates
of treatment.

At a VA orthopedic examination in March 1994, the veteran said that
he initially injured both knees in service when he fell on the mess
deck. He said that ever since he has had persistent bilateral knee
pain with moderate grinding bilaterally. He denied locking or
inability in either knee and complained of occasional swelling in
both knees. Examination of the right knee revealed a small effusion
and positive medial joint line tenderness. There was possible
patellofemoral crepitation on range of motion. There was mildly
positive patella compression tests. The veteran had motion of 0-120
degrees without varus or valgus instability. The examiner diagnosed
the veteran as having right knee degenerative medial meniscal tear
and left knee status post arthroscopic debridement of meniscal tear
without current problem.

An X-ray study of both knees conducted in March 1994 was within
normal limits.

At a VA general examination in March 1994, the veteran complained
of chronic intermittent pain in both knees which he suffered on a
daily basis and was at times worse with significant walking or
going upstairs. He said that he believed that both knees were
injured during a fall in service. On examination the veteran had
full range of motion in all joints with minimal crepitus in both
knees with flexion, without evidence of effusion or swelling. The
veteran was given an impression of pain in both knees, etiology
unclear, possibly a degenerative basis.

In a June 1994 rating decision the RO granted service connection
for residuals of a right knee injury and assigned a 10 percent
evaluation.

- 5 -

A November 1994 VA orthopedic note states that the veteran had a
painful knee with mechanical symptoms for arthroscopy. A November
1994 operative note shows that the veteran underwent right knee
arthroscopy for a medical meniscus tear.

A November 1994 VA Problem List shows that the veteran underwent
right and left knee arthrscopies with chronic intermittent pain.

The veteran reported to a VA medical facility in September 1995
complaining of pain in his right knee. He also complained that his
knees were affected by weather changes and that there were some
days when he could hardly get out of bed.

VA telephone triage records in March 1996 show that the veteran had
called to request to see a physician for back pain. They also show
that he denied physical injury to his back or heavy lifting.

An April 1996 VA treatment record contains an assessment of low
back pain secondary to mechanics of gait/obesity.

According to a June 1996 VA treatment record, the veteran
experienced a sudden onset of pain in the right lower back while
lifting his right leg in the shower. He was prescribed bedrest for
three days, heat and Motrin. Another June 1996 VA treatment record
shows that the veteran had had low back pain since 1994, but it had
not been that severe since the shower incident in June 1996.

In June 1996 the veteran filed a claim for service connection for
a back disability as secondary to his service-connected right knee
disability. He also filed a claim for an increased evaluation for
his right knee disability.

An X-ray of the veteran's lumbar spine taken at a VA medical
facility in June 1996 revealed no abnormality.

6 -

The veteran was seen at a VA medical facility in June 1996 for a
follow-up for acute exacerbation of low back pain with radiation to
the right lower extremity, and numbness of the right lateral thigh,
leg and foot. The record notes that the veteran had to quit work
due to back pain. It also notes that he had degenerative joint
disease of the knees, bilaterally.

In a July 1996 rating decision the RO denied the veteran's claim of
service connection for a back disability as secondary to his
service-connected right knee disability.

In a July 1996 statement the veteran said that his primary care
physician told him that he had increased weakness in his right leg.

The record contains a July 1996 VA electromyelogram (EMG) report
containing findings suggestive of radiculopathy, most likely in the
L5-S1 distribution.

A July 1996 VA treatment record contains diagnoses of lumbosacral
radiculopathy with mild muscle weakness, degenerative joint disease
of the right knee with ligamentous weakness and chronic pain
syndrome.

In an August 1996 statement the veteran said that he was
experiencing pain in his left knee and the left side of his back.

In August 1996 the RO received a letter from Franklyn S. O'Rourke,
M.D., who relayed the veteran's history as including a 20 foot fall
in service onto both knees. Dr. O'Rourke said that the veteran's
main problems at that time involved his back, right knee and left
knee. He also relayed the veteran's report of not having any pain
his left knee until the right knee began bothering him. He said
that the veteran felt very strongly that "his service connected
problems were the cause of his knee release from his work as he had
had no other problems." In specific regard to the left knee, Dr.
O'Rourke said that the left knee was originally injured in service
on the left side at the same time the veteran injured his right
side. He said that the veteran had symptomatology off and on after
this, and, in 1993, he aggravated the

left knee in a work-related injury. He said that he felt that this
probably related to the veteran's fall in 1989. With respect to the
veteran's low back, Dr. O'Rourke provided an impression of chronic
low back strain. He opined that there was a probability that the
lumbar sine sprain was related to the right knee injury since there
had been no other injuries with pain in the veteran's back
occurring in approximation to that. Lastly, in regard to the
veteran's right knee, Dr. O'Rourke said that there were definite
arthritic changes shown by X-ray and spurring. He provided ratings
for these disabilities consistent with the American Medical
Association's Guide to Evaluating Disabilities.

A September 1996 VA X-ray report of the lumbosacral spine shows a
likely right- sided focal disc herniation and a mild central
diffuse disc bulge at the L4-5 level without evidence of exiting
nerve root involvement.

In a September 1996 rating decision the RO denied the veteran's
claim for lumbar disc disease with associated muscle spasm and
radicular symptoms as secondary to his service-connected right knee
disability.

A VA treatment record dated in February 1997 notes that the veteran
had a slight limp secondary to right knee pain.

In April 1997 the RO received a statement from an acquaintance of
the veteran, who said that she had known the veteran for six years
and that he had complained of knee problems ever since she had
known him. She also said that she knew that the veteran underwent
right knee surgery in November 1994 and began complaining of back
pain shortly thereafter.

At a hearing at the RO in April 1997, the veteran testified that he
had no problems with his low back or left knee prior to the right
knee injury in service. He said that he had been told by Dr.
"Orock" that his diagnosed herniated disc with compression of the
right S1 nerve group was primarily due to or the result of his
service- connected residuals of his right knee injury. He said that
there was a link between the surgery for his right knee and the
strain he put on his back due to less mobility

and crutches. He added that Dr. "Orock" explained to him the limp
caused by his right knee injury was causing problems with his low
back. He also said that Dr. "Orock" told him that the injury to his
right knee caused problems to both knees by overcompensating in
weight bearing from one knee to the other. In regard to the right
knee, the veteran said that he experienced grinding, pain, popping
and clicking in this knee. He also said that he had swelling on a
regular basis and periodic stiffness. He said that he did not wear
a knee brace, but he did use a cane from time to time. He said that
his right knee had gotten markedly worse since undergoing surgery
in November 1994. He also said that he had been told that he had
arthritis in his right knee which was progressive and that he may
have to have a knee replacement in the future.

The veteran was noted to be very histrionic at a VA examination in
May 1997 in regard to his knee evaluation. He demonstrated range of
motion from 0 to 130 degrees in both knees. There was no joint line
tenderness and no effusion bilaterally. Clinically, the knees were
both "in" a few degrees of varus. There were well-healed
arthroscopy portals on both knees. There was no instability to
varus or valgus stress. Reflexes in the lower extremity were 2+ and
the knee, Achilles and toes were downgoing. X-rays of the knees
revealed that the veteran had mild medial joint space narrowing
bilaterally with a medial tibial osteophyte in both knees. The
examiner said that no real significant change was noted compared to
previous films taken in July 1996. The veteran was diagnosed as
having bilateral knee pain, secondary to post-traumatic arthritis
and partial meniscectomies bilaterally. In terms of determining
whether the left knee pain was due to the right knee pain, the
examiner said that it seemed more logical that both of them stemmed
from the veteran's initial injury that he sustained in service from
a fall on a ship. He relayed the veteran's report of injuring both
knees at that time and said that he would have to review the
veteran's records when they arrived to see if the veteran
complained of bilateral knee pain at that time, or whether it was
just the right knee. He said that if it was indeed just the left
right knee, it would be difficult to prove that the left knee pain
was due to the right knee being affected. He said that it sounded
like the veteran had a separate injury to the left knee in 1993
when this knee gave out when he was carrying a heavy load and that
this could explain his

meniscal injury of the left knee. The examiner also diagnosed the
veteran as having low back pain with radicular symptoms in the
right S1 distribution. He said that there was no evidence of
weakness in the lower extremities both of which were 5/5. He said
that the diagnosis would thus be chronic low back pain with
evidence of herniated disc by computed tomography scan involving
the right S1 root. He said that in terms of a relationship to the
right knee, it would be difficult to establish a relation between
his knee and back injury just from utilizing crutches. The examiner
further said that the veteran may have injured his back due to the
fall on the ship, but that he would have to review the records to
see if the veteran complained of back pain at that time.

At a VA examination in July 1999, the veteran complained of
intermittent knee pain. Findings revealed active range of motion of
the knees from 0 to 90 degrees in flexion, meaning the veteran
lacked 50 degrees to complete flexion. Sensation was intact to
pinprick and light touch over the lower extremity dermatomes.
Muscle strength of the lower extremities was 4-5/5. Deep tendon
reflexes were present and equal. Great toe dorsiflexion was within
normal limits in strength. There was no leg length discrepancy.
Straight leg raising was negative bilaterally. The patellar
apprehension test was negative on the right. The Apley grinding
test was negative on the right. There was pain on palpation over
the medial compartment of the right knee. There was no edema or
erythema of the knee. There was no bony or soft tissue abnormality
of the knees, and no crepitus on range of motion of the knees.
There was no medial, lateral or anterior/posterior instability of
the knees. The examiner stated that clinically the veteran had
bilateral knee pain with the focal finding being decreased active
range of motion of the knees due to pain. He said that another
focal finding was pain on palpation of the knee compartments. He
said further that the veteran's right knee did not exhibit any
weakened movement, excess fatigability or incoordination, but just
exhibited decreased range of motion due to pain. He also said that
"[i]t is at least as likely as not that the veteran has a left knee
disorder and/or lumbar disk disease and the degree of disability
prior to aggravation in comparison with the current level I cannot
determine as I did not examine the patient prior to any
aggravation."

- 10-

In an addendum opinion in August 1999, the examiner who performed
the July 1999 examination opined that it was "not likely that the
[veteran's] problems with his right knee are affecting his left
knee and his low back."

II. Legal Analysis

The veteran's claims of service connection for the low back and
left knee are well grounded meaning plausible. The record shows
that the RO has properly developed the evidence and there is no
further VA duty to assist the veteran with his claim. 38 U.S.C.A.
5107(a) (West 1991).

Service connection may be established for disability resulting from
personal injury suffered or disease contracted in the line of duty,
or for aggravation of a pre- existing injury suffered or disease
contracted in the line of duty. 38 U.S.C.A. 1110, 1131 (West 1991);
38 C.F.R. 3.303 (1999). Disability which is proximately due to or
the result of a service-connected disease or injury shall be
service connected. 38 C.F.R. 3.310(a) (1999). Service connection
may also be established where it is shown that the disability for
which the claim is made was chronically worsened due to service-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995); Tobin
v. Derwinski, 2 Vet. App. 34 (1991.

The United States Court of Appeals for Veterans Claims (formerly
known as the United States Court of Veterans Appeals) offered
guidance on the assessment of the probative value of medical
opinion evidence. The Court has instructed that it should be based
on the medical expert's personal examination of the patient, the
physician's knowledge and skill in analyzing the data, and the
medical opinion that the physician reaches. Guerrieri v. Brown, 4
Vet. App. 467, 470-71 (1993). Further, the Board is charged with
the duty to assess the credibility and weight given to evidence.
Evans v. West, 12 Vet. App. 22, 30 (1998). In doing so, the Board
is free to favor one medical opinion over another provided it
offers an adequate basis for doing so. See Id. at 30; Owens v.
Brown, 7 Vet. App. 429, 433 (1995).

Left Knee

The veteran has based his claim of service connection for a left
knee disability on both a direct basis and as secondary to his
service-connected right knee disability. In regard to direct
service connection, the veteran asserts that he injured both knees
in a fall in service on board a ship in November 1989 and has had
left knee problems ever since. He said that even though his service
medical records show an injury to the right knee only, the injury
was to both knees. His service medical records are indeed limited
to the right knee and contain neither complaints nor findings
pertaining to the left knee. An X-ray study performed in November
1989 was of the right knee only, and the veteran's June 1990
separation ex@nation report does not make note of any left knee
injury or abnormality. In addition, while degenerative joint
disease (arthritis) of the left knee was diagnosed in 1996, this
would not establish presumptive service connection for arthritis of
that knee as arthritis was not manifested within the first year
after separation from service. See 38 C.F.R. 3.307, 3.309.

In regard to service connection on a secondary basis, the veteran
testified in April 1997 that his physician told him that the injury
to his right knee caused problems to both knees by overcompensating
in weight bearing from one knee to the other.

The earliest medical evidence reflecting left knee complaints is a
private orthopedic evaluation report dated in May 1993. This report
does not contain an opinion relating the veteran's left knee
problems to service or to his service-connected right knee
disability, but rather links such problems to a work-related left
knee injury that the veteran sustained that month. According to
this report, the veteran reported having persistent left knee pain
since the May 1993 knee injury, and he denied having had any prior
left knee problems.

Although Dr. O'Rourke in an August 1996 letter related the
veteran's left knee disability to an inservice left knee injury in
1989, and said that the 1993 work- related injury was an
aggravation of this, he did so by relying on the veracity of the
veteran's self-reported medical history of sustaining a left knee
injury in service; a

12 -

history that has not been borne out in the service medical records.
In view of this, Dr. O'Rourke's etiological opinion is deemed to be
of diminished probative value. Evans, supra; Owens, supra.

In further regard to the etiology of the veteran's left knee
disability, a VA examiner in May 1997 stated that in terms of
determining whether the veteran's left knee pain was due to his
right knee pain, "it seemed more logical that both of them stemmed
from the veteran's initial injury which he sustained in service
from a fall on the ship." However, he went on to state that he
would have to see if the veteran complained of bilateral knee pain
at the time or if it was just the right knee. He said that in the
event the veteran complained only of the right knee (which is what
the service medical records show), "it would be difficult to prove
that the left knee pain was due to the right knee being affected".
He further stated that it sounded like the veteran had a separate
injury to the left knee in 1993 when his knee gave out while
carrying a heavy load which would explain the meniscal injury of
the left knee.

Additional evidence addressing the etiology of the veteran's left
knee disability is an August 1999 VA addendum opinion wherein the
examiner who performed a July 1999 examination opined in response
to questions posed by the Board in its Remand that it was "not
likely that the [veteran's] problems with his right knee are
affecting his left knee".

Based on the foregoing reasons, the weight of the credible evidence
in this case preponderates against the veteran's claim of service
connection for a left knee disability on both a direct basis and as
secondary to his service-connected right knee disability. As such,
the benefit of the doubt doctrine does not apply and the claim must
be denied. 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

Service Connection for a Back Disability

The veteran contends that the right knee surgery that was performed
on his knee in 1994 caused him to limp which in turn caused his low
back disability. In this

- 13 -

regard, he submitted a statement from a long-time acquaintance of
the veteran, who stated that the veteran began complaining of back
pain shortly after his right knee surgery in November 1994.

The first medical record reflecting back complaints is a VA
telephone triage record dated in March 1996 showing that the
veteran had called to request a medical appointment for back pain.
The veteran denied physical injury to his back or heavy lifting.
Subsequent treatment records in June 1996 note that the veteran had
had back pain since 1994, and experienced the onset of severe back
pain in June 1996 while in the shower.

As to a relationship between the veteran's back disability and
service-connected right knee disability, there is both positive and
negative medical evidence regarding this issue. The positive
evidence includes an April 1996 VA treatment record assessing the
veteran as having low back pain secondary to mechanics of
gait/obesity, and a February 1997 treatment record noting that the
veteran had a slight limp secondary to right knee pain. In
addition, the veteran's private physician, Dr. O'Rourke, stated in
August 1996 that there was a probability that the veteran's lumbar
spine sprain was related to his right knee injury as "we find no
other injuries with pain in [the veteran's] back occurring in
approximation to this." In making this assessment, Dr. O'Rourke
relayed the veteran's report of having back problems ever since
surgery, of being unable to walk on his knee without bending over,
and of having consistent pain develop in his back.

In contrast, a VA examiner in April 1997 stated that in terms of a
relationship between the veteran's chronic low back pain with
evidence of herniated disc and right knee, "it would be difficult
to establish a relation between the veteran's knee and back injury
just from utilizing crutches...". Moreover, a VA examiner in an
August 1999 addendum opinion opined that it was "not likely that
the [veteran's] problems with his right knee are affecting his low
back.

In sum, the evidence in this case is in relative equipoise on the
matter of service connection for chronic back strain secondary to
the veteran's service-connected

right knee disability. In view of this and conferring the benefit
of the doubt in favor of the veteran, his claim of service
connection for chronic low back strain as secondary to his service-
connected right knee disability is granted. 38 U.S.C.A. 5107(b); 38
C.F.R. 3.310(a).

Increased Evaluation for a Right Knee Disability

The veteran's claim for an increased evaluation for his right knee
disability is well grounded within the meaning of 38 U.S.C.A.
5107(a), meaning not inherently implausible. Relevant evidence has
been properly developed, and no further assistance to the veteran
is required to comply with the duty to assist. Id.

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A.. 1155; 38 C.F.R. Part 4. Separate diagnostic
codes identify the various disabilities.

The history of the veteran's right knee disability has been
considered, although the present level of disability is of primary
concern when determining whether he is entitled to a rating higher
than 10 percent. Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's right knee disability is currently evaluated as being
10 percent disabled under 38 C.F.R. 4.71a, Diagnostic Code 5259
which provides a maximum rating of 10 percent for symptomatic
removal of a semilunar cartilage (medial meniscus). Alternative
rating criteria includes Diagnostic Code 5257. Under this code, a
10 percent evaluation is warranted for recurrent subluxation or
lateral instability that is slight. A 20 percent evaluation is
warranted under this code for recurrent subluxation or lateral
instability that is moderate and a 30 percent evaluation is
warranted when it is severe.

While the evidence is clear in showing that the veteran had a right
knee impairment as a result of his service-connected right knee
disability, such impairment is not due to instability or recurrent
subluxation. The medical evidence is devoid of any

- 15 -

findings regarding subluxation and shows no instability. In this
regard, the veteran demonstrated no instability to varus or valgus
stress at the May 1997 VA examination and a July 1999 VA
examination report notes that there was no medial, lateral or
anterior/posterior instability of the knees.

What the evidence does show is that the veteran's right knee
impairment is productive of pain secondary to post-traumatic
arthritis. In this regard, a July 1996 VA treatment record contains
a diagnosis of degenerative joint disease of the knees and an
August 1996 letter from Dr. O'Rourke states that there were
definite arthritic changes of the right knee shown by X-ray and
spurring. Furthermore, the veteran was diagnosed at a VA
examination in May 1997 as having knee pain secondary to post-
traumatic arthritis and partial meniscectomies bilaterally. Also,
at a later VA examination in July 1999, the veteran was found
clinically to have knee pain with the focal finding being decreased
active range of motion of the knees due to pain.

In view of the Board's obligation to select the most appropriate
diagnostic code, and based on the evidence showing arthritis and
painful motion and no subluxation or instability, the criteria most
approximating the veteran's right knee disability is found under 38
C.F.R. 4.71a, Diagnostic Codes 5003, 5010 (1999). See Butts V.
Brown, 5 Vet. App. 532 (1993). These codes provide that
degenerative arthritis will be rated based on limitation of motion
under the appropriate diagnostic codes for the specific joint or
joints involved. The appropriate diagnostic codes in this case are
Diagnostic Codes 5260 for limitation of flexion of the leg and 5261
for limitation of extension of the leg. Findings at a VA
examination in May 1997 reveal that the veteran had near full range
of motion in the right knee of 0 degrees (extension) to 130 degrees
(flexion). See 38 C.F.R. 4.71, Plate II. While a subsequent finding
at a VA examination in July 1999 of 0 to 90 degrees represent an
additional loss of flexion, this finding still does not approximate
the criteria for a compensable evaluation under Diagnostic Code
5260 In fact, such motion loss would not even meet the specified
criteria for a noncompensable evaluation.

Where, as here, the limitation of motion of the specific joint or
joints involved is noncompensable under the appropriate diagnostic
codes (5260, 5261), a rating of 10

percent is for application for each such major joint or group of
minor joints affected by limitation of motion. See 38 C.F.R. 4.59;
VA OPGPREC 9-98. Limitation of motion must be objectively confirmed
by findings such as swelling, muscle spasm or satisfactory evidence
of painful motion.

As previously stated, the veteran has been diagnosed by X-ray as
having degenerative joint disease of the right knee and
demonstrated decreased active range of motion of the right knee due
to pain at the July 1999 VA examination. Accordingly, he is
entitled to a minimum 10 percent evaluation under Codes 5003 and
5010 for painful motion. A higher than 10 percent evaluation is not
warranted in this case for reasons already stated, i.e., limitation
of motion of the right knee does not warrant a higher than 10
percent evaluation under either Code 5260 or Code 5261, and there
is no evidence of subluxation and instability warranting the
application of Code 5257.

Consideration has also been given to assigning separate ratings
under Codes 5003 and 5259. However, the symptoms of the
meniscectomy and the basis for a compensable rating under Code 5003
are the same; namely pain. Thus, separate ratings would violate the
prohibition against pyramiding as set forth in 38 C.F.R. 4.14

As the preponderance of the evidence is against the veteran's claim
for a higher than 10 percent evaluation for his right knee
disability, the benefit-of-the-doubt doctrine is not for
application and the claim must be denied. 38 U.S.C.A. 5107(b);
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a left knee disability is denied.

Service connection for chronic low back strain as secondary to the
veteran's service-connected right knee disability is granted.

An increased evaluation greater than 10 percent for the veteran's
service-connected right knee disability is denied.

C.W. Symanski 
Member, Board of Veterans' Appeals 


